             Case 1:19-cv-00776 Document 1 Filed 07/23/19 Page 1 of 5



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW HAMPSHIRE

United States of America,                    )
                                             )
                     Plaintiff,              )
                                             )
                     v.                      )              Civil No.
                                             )
One Gray 2011 Ford Explorer, MA Reg. 16F810, )              JURY TRIAL REQUESTED
VIN 1FMHK8D89BGA13556, registered to         )
Frastichelys Rodriguez,                      )
                                             )
                     Defendant in rem.       )
__________________________________________)

             VERIFIED COMPLAINT FOR FORFEITURE IN REM,
     FOR PROPERTY WITHIN THE UNITED STATES’ POSSESSION, CUSTODY
           OR CONTROL PURSUANT TO SUPPLEMENTAL RULE G

       Plaintiff, United States of America, brings this Complaint in accord with Supplemental

Rule G(2) of the Supplemental Rules for Certain Admiralty and Maritime Claims and Asset

Forfeiture Actions, and alleges as follows:

                                 NATURE OF THE ACTION

       This is an action to forfeit and condemn to the use and benefit of the United States of

America the captioned defendant in rem, for violations of 21 U.S.C. § 881(a)(4).

                                JURISDICTION AND VENUE

       The Court has jurisdiction over this action pursuant to 21 U.S.C. §§ 1345 and 1355.

Venue is proper in this district pursuant to 28 U.S.C. §§ 1395 and 1355(b)(1).

                                 THE DEFENDANT IN REM

       The defendant in rem is One Gray 2011 Ford Explorer, MA Reg. 16F810, VIN

1FMHK8D89BGA13556, registered to Frastichelys Rodriguez. It is currently in the custody of

the United States Drug Enforcement Administration.
             Case 1:19-cv-00776 Document 1 Filed 07/23/19 Page 2 of 5



                                              FACTS

       1. On December 18, 2018, a New Hampshire State Police trooper was patrolling near

Windham, New Hampshire when he pulled over the defendant in rem, a 2011 Ford Explorer

sport utility vehicle, because its rear license plate lights were not working. The driver of the

Explorer, Fidel Pereyra, a resident of Lawrence, Massachusetts, told the trooper he was traveling

to a McDonald’s restaurant in Windham. While speaking to Pereyra, the trooper noticed an

Arizona iced tea can on the middle row seat. Based on his narcotics training and experience, the

trooper suspected that the can was a drug hide.

       2. Pereyra agreed to speak with the officer outside the defendant in rem. They discussed

Pereyra’s travel itinerary. Pereyra repeated that he was driving to a McDonald’s restaurant in

Windham, and intended to shop at the Walmart in Salem, afterwards. Pereyra explained,

untruthfully, that all the McDonald’s restaurants in Lawrence had already closed – it was 10 pm.

Asked about the Arizona can, Pereyra replied that it must belong to the registered owner of the

vehicle, Frastichelys Rodriguez.

       3. The trooper told Pereyra that he suspected that he was trafficking narcotics, and asked

if he would consent to a search of the vehicle. Pereyra signed a written consent form, allowing a

search the defendant in rem.

       4. During the search of the vehicle, the trooper opened the Arizona can and saw a

significant amount of heroin/fentanyl residue in the bottom. The trooper also found a large

amount of United States currency inside the center console, and two bags containing several

smaller packages. He found several half-fingers of suspected fentanyl or heroin under the

driver’s seat, along with a small bag of crack cocaine.




                                                  2
             Case 1:19-cv-00776 Document 1 Filed 07/23/19 Page 3 of 5



       5. The trooper arrested Pereyra. During a search of his person, the trooper found a small

bag of crack cocaine in Pereyra’s front pocket. Pereyra said that he thought it was a piece of a

candy cane. Pereyra was processed at the Windham Police Department, and released on bail.

       6. Subsequent laboratory analysis found that the drugs seized from Pereyra and the

defendant in rem contained 49.87 grams of fentanyl and 1.449 grams of crack cocaine. The

currency seized from the center console of the defendant in rem totaled $7,556.00.

       7. On January 25, 2019, a Salem Police officer stopped Pereyra while he was driving the

defendant in rem without any lights on. The officer arrested Pereyra for driving without a valid

license. During a search incident to arrest, the officer found a small clear plastic bag with brown

powder, and $4,516.00 in U.S. Currency on Pereyra’s person. Pereyra could not account for why

he carrying that much money.

       8. The officer seized the defendant in rem and applied for a search warrant. While

executing the search warrant, the officer discovered a sophisticated after-market hide. Inside the

hide, he found two clear plastic bags of fentanyl.

       9. Pereyra waived his Miranda Rights and told the officer that he was transporting

narcotics from Massachusetts to distribute in New Hampshire. He admitted that the currency he

had with him was the proceeds of drug deals. He told the officer that there was crack cocaine

hidden in the hollowed out center of a lint roller inside the glove box.

       10. Subsequent laboratory analysis confirmed that the drugs seized from the defendant in

rem contained 4.68 grams of crack cocaine, 3.51 grams of powder cocaine, and 57.1 grams of

fentanyl.




                                                 3
              Case 1:19-cv-00776 Document 1 Filed 07/23/19 Page 4 of 5



       11. On March 20, 2019, a federal grand jury indicted Pereyra, and charged him with two

counts of possession with intent to distribute controlled substances, specifically, cocaine, cocaine

base and fentanyl, in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(B)(vi).

                                  CLAIM FOR FORFEITURE
                                      21 U.S.C. § 881(a)(4)

       12. The allegations contained in paragraphs 1 through 11 of this Verified Complaint for

Forfeiture in Rem are incorporated by reference.

       13. Title 21, United States Code, Section 881(a)(4) subjects to forfeiture “all

conveyances, including . . . vehicles . . . which are used, or are intended for use, to transport, or

in any manner to facilitate the transportation, sale, receipt, possession, or concealment of”

controlled substances.

       14.      The defendant in rem, One Gray 2011 Ford Explorer, MA Reg. 16F810, VIN

1FMHK8D89BGA13556, registered to Frastichelys Rodriguez, is a conveyance which was used,

or intended for use, to transport, and in any manner to facilitate the transportation, sale, receipt,

possession, and concealment of controlled substances, and is therefore liable to condemnation

and forfeiture to the United States for its use, in accordance with 21 U.S.C. ' 881(a)(4).

       Therefore, the United States requests that:

       (a)     the Clerk of Court issue a Warrant of Arrest in Rem, in the form submitted with

this Verified Complaint, to the United States Marshal for the District of New Hampshire,

commanding him to arrest the defendant in rem;

       (b)     this matter be scheduled for a jury trial;

       (c)     judgment be entered against the defendant in rem;

       (d)     the defendant in rem be disposed of according to law; and




                                                   4
             Case 1:19-cv-00776 Document 1 Filed 07/23/19 Page 5 of 5



       (e)     this Court grant the United States its costs and whatever other relief to which it

may be entitled.

                                                     Respectfully submitted,

                                                     SCOTT W. MURRAY
                                                     United States Attorney

Dated: July 23, 2019                            By: /s/ Robert J. Rabuck
                                                    Robert J. Rabuck
                                                    NH Bar # 2087
                                                    Assistant U.S. Attorney
                                                    53 Pleasant Street
                                                    Concord, New Hampshire
                                                    603-225-1552
                                                    rob.rabuck@usdoj.gov


                                        VERIFICATION

        I, Nicholas Turner, being duly sworn, depose and say that I am a Task Force Officer with
the United States Department of Justice, Drug Enforcement Administration, and as such have
responsibility for the within action, that I have read the contents of the foregoing Verified
Complaint for Forfeiture in rem and know the contents therein, and that the same is true to the
best of my knowledge, information and belief.

        The sources of my information and the grounds of my belief are official records and files
of the United States and the State of New Hampshire, and information obtained by me and other
law enforcement officers during an investigation of alleged violations of the controlled
substances laws of the State of New Hampshire and of the United States.


                                                     /s/ Nicholas Turner
                                                     Nicholas Turner

STATE OF NEW HAMPSHIRE
COUNTY OF MERRIMACK

       Subscribed and sworn to before me this 23rd day of July 2019.


                                                     /s/ Francine Doucette Conrad
                                                     Notary Public

       My commission expires: March 27, 2024.

                                                 5
JS 44-A
                                         Case 1:19-cv-00776 Document 1-1 Filed 07/23/19 Page 1 of 2
JS 44 (Rev. 12/12)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                               DEFENDANTS
United States of America                                                                                      One Gray 2011 Ford Explorer, MA Reg. 16F810, VIN
                                                                                                              1FMHK8D89BGA13556, registered to Frastichelys Rodriguez

    (b) County of Residence of First Listed Plaintiff                                                           County of Residence of First Listed Defendant                Hillsborough
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                    (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                NOTE:     IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                          THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                     Attorneys (If Known)
United States Attorney's Office, 53 Pleasant Street, Concord, NH 03301
Robert J. Rabuck, AUSA (603) 225-1552


II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                          III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                           (For Diversity Cases Only)                                            and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                      PTF           DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                         Citizen of This State         ’ 1           ’ 1       Incorporated or Principal Place      ’ 4      ’ 4
                                                                                                                                                              of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                               Citizen of Another State         ’ 2         ’    2   Incorporated and Principal Place     ’ 5      ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                                  of Business In Another State

                                                                                                      Citizen or Subject of a          ’ 3         ’    3   Foreign Nation                       ’ 6      ’ 6
                                                                                                        Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)
           CONTRACT                                             TORTS                                     FORFEITURE/PENALTY                           BANKRUPTCY                     OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                 PERSONAL INJURY              ’ 625 Drug Related Seizure             ’ 422 Appeal 28 USC 158            ’   375 False Claims Act
’   120 Marine                       ’   310 Airplane                  ’ 365 Personal Injury -              of Property 21 USC 881           ’ 423 Withdrawal                   ’   400 State Reapportionment
’   130 Miller Act                   ’   315 Airplane Product                Product Liability        ’ 690 Other                                  28 USC 157                   ’   410 Antitrust
’   140 Negotiable Instrument                 Liability                ’ 367 Health Care/                                                                                       ’   430 Banks and Banking
’   150 Recovery of Overpayment      ’   320 Assault, Libel &                Pharmaceutical                                                    PROPERTY RIGHTS                  ’   450 Commerce
        & Enforcement of Judgment             Slander                        Personal Injury                                                 ’ 820 Copyrights                   ’   460 Deportation
’   151 Medicare Act                 ’   330 Federal Employers’              Product Liability                                               ’ 830 Patent                       ’   470 Racketeer Influenced and
’   152 Recovery of Defaulted                 Liability                ’ 368 Asbestos Personal                                               ’ 840 Trademark                            Corrupt Organizations
        Student Loans                ’   340 Marine                          Injury Product                                                                                     ’   480 Consumer Credit
        (Excludes Veterans)          ’   345 Marine Product                  Liability                              LABOR                        SOCIAL SECURITY                ’   490 Cable/Sat TV
’   153 Recovery of Overpayment               Liability                 PERSONAL PROPERTY             ’   710 Fair Labor Standards           ’   861 HIA (1395ff)               ’   850 Securities/Commodities/
        of Veteran’s Benefits        ’   350 Motor Vehicle             ’ 370 Other Fraud                       Act                           ’   862 Black Lung (923)                   Exchange
’   160 Stockholders’ Suits          ’   355 Motor Vehicle             ’ 371 Truth in Lending         ’   720 Labor/Management               ’   863 DIWC/DIWW (405(g))         ’   890 Other Statutory Actions
’   190 Other Contract                       Product Liability         ’ 380 Other Personal                    Relations                     ’   864 SSID Title XVI             ’   891 Agricultural Acts
’   195 Contract Product Liability   ’   360 Other Personal                  Property Damage          ’   740 Railway Labor Act              ’   865 RSI (405(g))               ’   893 Environmental Matters
’   196 Franchise                            Injury                    ’ 385 Property Damage          ’   751 Family and Medical                                                ’   895 Freedom of Information
                                     ’   362 Personal Injury -               Product Liability                 Leave Act                                                                Act
                                             Medical Malpractice                                      ’   790 Other Labor Litigation                                            ’   896 Arbitration
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS             ’   791 Employee Retirement              FEDERAL TAX SUITS                ’   899 Administrative Procedure
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:                        Income Security Act            ’ 870 Taxes (U.S. Plaintiff                Act/Review or Appeal of
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                                                          or Defendant)                       Agency Decision
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                                ’ 871 IRS—Third Party              ’   950 Constitutionality of
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                                26 USC 7609                         State Statutes
’   245 Tort Product Liability               Accommodations           ’ 530 General
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                   IMMIGRATION
                                             Employment                 Other:                        ’ 462 Naturalization Application
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other          ’ 465 Other Immigration
                                             Other                    ’ 550 Civil Rights                    Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from              ’ 4 Reinstated or       ’ 5 Transferred from               ’ 6 Multidistrict
    Proceeding               State Court                              Appellate Court                Reopened                Another District                   Litigation
                                                                                                                                 (specify)
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                          21 U.S.C. § 881(a)(4)
VI. CAUSE OF ACTION Brief description of cause:
                                          Civil forfeiture of firearms
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                   DEMAND $                                      CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                       JURY DEMAND:         ’ Yes     ’ No
VIII. RELATED CASE(S)
      IF ANY           (See instructions):
                                           JUDGE                                                                                                 DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
07/23/2019                                                              /s/ Robert J. Rabuck

VIX. JNL CONFLICT                                                                               Does JNL have a conflict presiding on this case?                                    Yes             No

                 Print                               Save As...                                                                                                                       Reset
JS 44 Reverse (Rev. 12/12)      Case 1:19-cv-00776 Document 1-1 Filed 07/23/19 Page 2 of 2
                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                                Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If the nature of suit cannot be determined, be sure the cause of action, in Section VI below, is
         sufficient to enable the deputy clerk or the statistical clerk(s) in the Administrative Office to determine the nature of suit. If the cause fits more than
         one nature of suit, select the most definitive.

V.       Origin. Place an "X" in one of the six boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         When the petition for removal is granted, check this box.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C. Section 1407.
         When this box is checked, do not check (5) above.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
            Case 1:19-cv-00776 Document 1-2 Filed 07/23/19 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW HAMPSHIRE

United States of America,                    )
                                             )
                     Plaintiff,              )
                                             )
                     v.                      )               Civil No.
                                             )
One Gray 2011 Ford Explorer, MA Reg. 16F810, )
VIN 1FMHK8D89BGA13556, registered to         )
Frastichelys Rodriguez,                      )
                                             )
                     Defendant in rem.       )
__________________________________________)

               SUMMONS AND WARRANT OF ARREST IN REM
         FOR ISSUANCE BY THE CLERK OF COURT FOR PROPERTY
      WITHIN THE UNITED STATES’ POSSESSION, CUSTODY OR CONTROL
               PURSUANT TO SUPPLEMENTAL RULE G(3)(b)(i)

       To the United States Marshal or any duly authorized Federal Law Enforcement Officer

for the District of New Hampshire:

       Pursuant to Rule G(3)(b)(i) of the Supplemental Rules for Certain Admiralty and

Maritime Claims, a Verified Complaint for Forfeiture in rem has been filed on July 23, 2019, in

the U.S. District Court for the District of New Hampshire, alleging that the following property is

subject to forfeiture to the United States on the following grounds: One Gray 2011 Ford

Explorer, MA Reg. 16F810, VIN 1FMHK8D89BGA13556, registered to Frastichelys Rodriguez,

is a conveyance which was used, or intended for use, to transport, and in any manner to facilitate

the transportation, sale, receipt, possession, and concealment of controlled substances., in

violation of Title II of the Controlled Substances Act, 21 U.S.C. §§ 801, et seq., and therefore

liable to condemnation and forfeiture to the United States pursuant to 21 U.S.C. § 881(a)(4).
            Case 1:19-cv-00776 Document 1-2 Filed 07/23/19 Page 2 of 3



        YOU ARE, THEREFORE, COMMANDED to seize the captioned defendant in rem

item of personal property, and use discretion and whatever means appropriate to protect and

maintain the property pending the outcome of this action;

       IT IS FURTHER ORDERED that the United States Marshal shall maintain custody of

the defendant in rem item of personal property until further order of this Court, and shall use his

discretion and whatever means appropriate to protect and maintain said defendant in rem;

       IT IS FURTHER ORDERED that the United States shall serve upon all potential

claimants to the defendant in rem, a copy of this Summons and Warrant of Arrest in Rem, and

the Verified Complaint for Forfeiture in Rem, in a manner consistent with the principles of

service of process in an action in rem under Supplemental Rule G and other Supplemental Rules

for Certain Admiralty and Maritime Claims and Title 18, United States Code, Section 983(a);

       IT IS FURTHER ORDERED that a return of this Summons and Warrant of Arrest in

Rem shall be promptly made to the Court, identifying the individuals upon whom copies were

served and the manner employed; and

       IT IS FURTHER ORDERED that all persons claiming an interest in or right against the

defendants in rem shall file their Verified Claim within thirty-five (35) days after the date on

which they were sent the Notice of Complaint or no later than sixty (60) days after the first day

of publication on an official internet government forfeiture site, whichever is earlier, or within

such additional time as the Court may allow, pursuant to Title 18, United States Code, Section

983(a)(4) and Rule G(4)(b)(ii)(B) of the Supplemental Rules for Certain Admiralty and Maritime

Claims, and shall serve and file their Answer to the Complaint within twenty-one (21) days after

the filing of their Verified Claims, pursuant to Rule G(4)(b)(ii)(C) of the Supplemental Rules for

Certain Admiralty and Maritime Claims, with the Office of the Clerk, United States District
            Case 1:19-cv-00776 Document 1-2 Filed 07/23/19 Page 3 of 3



Court for the District of New Hampshire, with a copy sent to Assistant United States Attorney

Robert J. Rabuck, United States Attorney's Office, District of New Hampshire, James Cleveland

Federal Building, 53 Pleasant Street, Concord, NH 03301.

Dated:

                                            ______________________________________
                                            Daniel J. Lynch, Clerk of Court
